DETAILED ACTION
The following Allowability Notice is in response to Applicant’s Remarks filed on 02/03/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1, 3-4, 6-12, 14-15, and 17-23 were previously pending and subject to a non-final Office Action mailed 01/07/2021. Claims 1, 12, 14, and 23 were amended. Claims 1, 3-4, 6-12, 14-15, and 17-23 are currently pending and are allowed as indicated below. 

	
	Response to Arguments
35 USC § 112
Applicant has amended the independent claims in a manner where the claims comply with the written description requirement and is definite and clear as to what values are being compared to each other. To be specific, Applicant amended the claims to compare “measured numbers of passengers alighting” with “predicted number of passengers that have alighted” and to compare “actual determined capacity” with “predicted capacity”.  The amended limitation is supported by specification paragraphs 77-78. Accordingly, the 35 U.S.C. 112(a) and 112(b) rejections of claims 1, 3-4, 6-12, 14-15, and 17-23 have been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Examiner is unaware of any individual prior art or combination of available prior art which teaches or suggests all the limitations within the independent claims in a manner in which it is obvious to combine the references. Examiner specifically noting the following limitations as not taught by available prior art: “wherein the at least one capacity expectation-modifying parameter is determined, stored, and updated in a learning process for the at least one capacity expectation- modifying parameter, wherein in this learning process the at least one capacity expectation-modifying parameter is updated to provide the accurate capacity of the public transport vehicle for passengers to board by comparing measured numbers of passengers that have alighted from the public- transport vehicle with the predicted number of passengers that have alighted and comparing the actual determined capacity of the public-transport vehicle for passengers to board with the predicted capacity of the public transport vehicle”. 
The closest prior art includes:
Schmier et al. (US Patent No. 6374176) teaches “measuring a filling level of the public-transport vehicle before the stop when the public-transport vehicle is approaching the stop, wherein measuring the filling level comprises directly determining the filling level using an arrangement for determining the passenger load of the bus and combining the measured filling level with a stored indication of a number of passengers expected to alight from the public-transport vehicle at the stop to thereby predict the capacity of the public transport vehicle for passengers to board at the stop, wherein the stored indication is the result of at least one previous execution of the data procurement process” and “wherein at least one of (i) the prediction process and (ii) the data procurement process are adapted to take into account traffic relevant events by using at 
Izbicki et al. (US 2004/0088104) teaches a CCTV camera which comprises scanning the passenger space with at least one measuring device sensitive to the presence of passengers and wherein raw data recorded by the at least one measuring device during the scan is transmitted. However, Izbicki does not teach “wherein the at least one capacity expectation-modifying parameter is determined, stored, and updated in a learning process for the at least one capacity expectation- modifying parameter, wherein in this learning process the at least one capacity expectation-modifying parameter is updated to provide the accurate capacity of the public transport vehicle for passengers to board by comparing measured numbers of passengers that have alighted from the public- transport vehicle with the predicted number of passengers that have alighted and comparing the actual determined capacity of the public-transport vehicle for passengers to board with the predicted capacity of the public transport vehicle”.
Miura (US Patent No 5485347) teaches “wherein the data procurement process comprises: determining the capacity of the public-transport vehicle for passengers to 
Cook et al. (US Patent No. 6919804) teaches detecting passengers entering and alighting a vehicle and counting the number of passengers doing so. However, Cook does not teach “wherein the at least one capacity expectation-modifying parameter is determined, stored, and updated in a learning process for the at least one capacity expectation- modifying parameter, wherein in this learning process the at least one capacity expectation-modifying parameter is updated to provide the accurate capacity of the public transport vehicle for passengers to board by comparing measured numbers of passengers that have alighted from the public- transport vehicle with the predicted number of passengers that have alighted and comparing the actual determined capacity 
Hong et al. (US2015/0106159) teaches counting the number of passengers exiting a public transportation vehicle and displaying a degree of congestion at a bus stop. However, Hong does not teach “wherein the at least one capacity expectation-modifying parameter is determined, stored, and updated in a learning process for the at least one capacity expectation- modifying parameter, wherein in this learning process the at least one capacity expectation-modifying parameter is updated to provide the accurate capacity of the public transport vehicle for passengers to board by comparing measured numbers of passengers that have alighted from the public- transport vehicle with the predicted number of passengers that have alighted and comparing the actual determined capacity of the public-transport vehicle for passengers to board with the predicted capacity of the public transport vehicle”.
Kao et al. (US2014/0375808) teaches detecting the number of passengers within an automobile using an image capturing device. However, Kao does not teach “wherein the at least one capacity expectation-modifying parameter is determined, stored, and updated in a learning process for the at least one capacity expectation- modifying parameter, wherein in this learning process the at least one capacity expectation-modifying parameter is updated to provide the accurate capacity of the public transport vehicle for passengers to board by comparing measured numbers of passengers that have alighted from the public- transport vehicle with the predicted number of passengers that have alighted and comparing the actual determined capacity of the public-transport vehicle for passengers to board with the predicted capacity of the public transport vehicle”.
CN103714391 teaches collecting passenger alighting data and using the historical passenger alighting data to determine which stop the passenger is likely to leave the vehicle at. However, the foreign reference does not teach “wherein the at least one capacity expectation-modifying parameter is determined, stored, and updated in a learning process for the at least one capacity expectation- modifying parameter, wherein in this learning process the at least one capacity expectation-modifying parameter is updated to provide the accurate capacity of the public transport vehicle for passengers to board by comparing measured numbers of passengers that have alighted from the public- transport vehicle with the predicted number of passengers that have alighted and comparing the actual determined capacity of the public-transport vehicle for passengers to board with the predicted capacity of the public transport vehicle”.
Non patent literature Yang (https://www.spiedigitallibrary.org/journals/optical-engineering/volume-49/issue-3/037203/Clustering-method-for-counting-passengers-getting-in-a-bus-with/10.1117/1.3374439.full?SSO=1) teaches counting passengers on the bus with image capturing. However, Yang does not teach “wherein the at least one capacity expectation-modifying parameter is determined, stored, and updated in a learning process for the at least one capacity expectation- modifying parameter, wherein in this learning process the at least one capacity expectation-modifying parameter is updated to provide the accurate capacity of the public transport vehicle for passengers to board by comparing measured numbers of passengers that have alighted from the public- transport vehicle with the predicted number of passengers that have alighted and comparing the actual determined capacity of the public-transport vehicle for passengers to board with the predicted capacity of the public transport vehicle”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495.  The examiner can normally be reached on Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        


/GEORGE CHEN/Primary Examiner, Art Unit 3628